IN THE UNITED STATES COURT OF APPEALS

                    FOR THE FIFTH CIRCUIT                 United States Court of Appeals
                                                                   Fifth Circuit
                           ___________________                   FILED
                                                             July 27, 2017
                              No. 11-50792                  Lyle W. Cayce
                           ___________________                   Clerk


JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERECA
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez Guereca,
                                            Plaintiffs − Appellants
v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; UNITED STATES BUREAU OF CUSTOMS
AND BORDER PROTECTION; UNITED STATES BORDER PATROL;
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
AGENCY; UNITED STATES DEPARTMENT OF JUSTICE,
                                     Defendants − Appellees
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                     CONS w/ 12−50217

JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERECA
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez,
                                            Plaintiffs − Appellants
v.

JESUS MESA, JR.,
                                     Defendant − Appellee
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                                 CONS w/ 12−50301

JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERE
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez,
                                            Plaintiffs − Appellants
v.

RAMIRO CORDERO; VICTOR M. MANJARREZ, JR.,
                                      Defendants − Appellees
                    ____________________

            Appeals from the United States District Court for the
                     Western District of Texas, El Paso
                           ____________________

      ON REMAND FROM THE UNITED STATES SUPREME COURT

            (Opinion June 30, 2014, 5 Cir., 2014, 757 F.3d 249)
 (Opinion on En Banc Rehearing April 24, 2015, 5 Cir., 2015, 785 F.3d 117)

Before STEWART, Chief Judge, JOLLY, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on September 20, 2017. Briefing instructions will follow
in a separate court directive.